AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                Southern District
                                             __________  District of
                                                                  of __________
                                                                     Texas


                  United States of America                     )
                             Plaintiff                         )
                                v.                             )      Case No. Cr. No. 4:21-cr-009
                     Robert T. Brockman                        )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Tangarra Consultants, Ltd.                                                                                      .


Date:          08/17/2021                                                              Stephanie K. McGuire
                                                                                         Attorney’s signature


                                                                             Stephanie K. McGuire        TBN: 11100520
                                                                                     Printed name and bar number
                                                                                     Hilder & Associates, P.C.
                                                                                       819 Lovett Boulevard
                                                                                      Houston, Texas 77006

                                                                                               Address

                                                                                     stephanie@hilderlaw.com
                                                                                            E-mail address

                                                                                          (713) 655-9111
                                                                                          Telephone number

                                                                                          (713) 655-9112
                                                                                             FAX number
